Case 1:21-cv-00755-MKB-RER Document 10 Filed 04/27/21 Page 1 of 3 PageID #: 53




              Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jonathan@ShalomlawNY.com
                       Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

                                                                      April 27, 2021
VIA ECF
United States District Court
Eastern District of New York
Attn: Margo K. Brodie, Chief U.S.D.J.
225 Cadman Plaza East
Courtroom 6F North
Brooklyn, NY 11201-1804

       Re:     Klimovitsky v. JG Innovative Industries, Inc., et al.
               Case No.: 1:21-cv-755 (MKB) (RER)
               Plaintiff’s Opposition to Defendants’ Letter Motion for a Pre-Motion Conference

Dear Judge Brodie:

         This office represents the Plaintiff Inessa Klimovitsky (hereinafter “Plaintiff”) in the
above-referenced case. Defendants write to respectfully oppose Defendants’ letter motion for a
pre-motion conference in anticipation of their motion to dismiss the Plaintiff’s discrimination,
retaliation, and hostile work environment claims under federal, state, and local law for failure to
state a claim upon which relief can be granted.

        Defendants assert that they only employ five (5) individuals currently and did not have
fifteen or more employees such that Plaintiff cannot state a claim under Title VII of the Civil
Rights Act of 1964 (hereinafter “Title VII”). “[A] Title VII defendant wishing to defeat a plaintiff's
claim on the ground that it lacks fifteen employees is normally entitled to seek dismissal if the
complaint shows on its face that the element of statutory coverage is lacking.” See Watkins v
Commercial Fin. Ass’n, No. 13-CIV.-7475 (RA), 2014 WL 5017828, at *3 (S.D.N.Y. Sept. 29,
2014) (citing Da Silva v. Kinsho Int’l Corp., 229 F.3d 358, 365-66 (2d Cir.2000)). Indeed, the
Second Circuit's decision in Da Silva is controlling, and this Court may only dismiss the claim
against the Church of the Advent on this ground if the complaint fails to show on its face that it is
an employer under Title VII. See Krasner v Episcopal Diocese of Long Is., 374 F. Supp. 2d 306,
309 (E.D.N.Y. 2005) (citing Da Silva, 229 F.3d at 366).

       Crucially here, a complaint should not be dismissed for failure to state a claim unless it
appears beyond doubt that the plaintiff can prove no set of facts in support of the claim which
would entitle her to relief. See Jacobs v. Ramirez, 400 F.3d 105, 106 (2d Cir. 2005).
Case 1:21-cv-00755-MKB-RER Document 10 Filed 04/27/21 Page 2 of 3 PageID #: 54




        Here, as aptly noted by the Defendants, the complaint does not show on its face that the
element of statutory coverage is lacking. The complaint does not allege one way or another
whether the fifteen (15) employee requirement is met under Title VII. As such, just like Judge
Spatt did in Krasner – where the complaint only alleged that a defendant named Diocese was an
employer under the statute and provided the plaintiff there with pay, benefits and a pension without
stating the number of employees – this Court should similarly deny Defendants’ anticipated
motion. Indeed, it does not appear beyond a doubt that the Plaintiff can prove no set of facts in
support of her claim.

        Going to the merits, then, the Supreme Court has instructed that – in determining whether
an individual is an “employee” for Title VII purposes – “the ultimate touchstone under 42 U.S.C.
§ 2000e(b) is whether an employer has employment relationships with fifteen (15) or more
individuals for each working day in twenty or more weeks during the year in question.” See
Walters v. Metro. Educ. Enter., Inc., 519 U.S. 202, 211-12 (1997). Thus, courts have concluded
that an employment relationship should be “determined primarily by looking to those individuals
on the employer's payroll, commonly referred to as the ‘payroll method.’” See DeWitt v.
Lieberman, 48 F. Supp. 2d 280, 292 (S.D.N.Y.1999) (citing Walters, 519 U.S. at 209-10).

       Defendants operate a closely held corporation and perform services in electronics wherein
they provide “comprehensive outsourcing engineering and logistical services to the electronics
OEMs (Original Equipment Manufacturers) and electronic assembly houses.” Upon information
and belief, Defendants misclassified individuals it employs as independent contractors who should
have been classified as employees. Further, upon information and belief, Defendants are affiliated
with another company which has additional employees that must be included in the total count of
Defendants’ employees as noted in Defendants’ very own video.1 Plaintiff is therefore prepared
to amend her complaint to allege the foregoing facts, upon information and belief, as well as add
Defendants’ affiliate company as a defendant, and therefore respectfully submits that the Title VII
numerosity requirement is met, absent a showing by Defendants of all payroll records for the
corporate defendant herein as well as the putative affiliate defendant.

        Based on the foregoing, Plaintiff respectfully requests leave to amend the complaint.
Plaintiff thanks this honorable Court for its time and attention to this case.

Dated: Forest Hills, New York
       April 27, 2021                                 Respectfully submitted,

                                                      SHALOM LAW, PLLC

                                                      /s/ Jonathan Shalom
                                                       Jonathan Shalom, Esq.
                                                       105-13 Metropolitan Avenue
                                                       Forest Hills, NY 11375
                                                       Jonathan@ShalomLawNY.com
                                                       (718) 971-9474 (office)


1
    https://www.youtube.com/watch?v=Z47hnXjunyM&feature=emb_imp_woyt
Case 1:21-cv-00755-MKB-RER Document 10 Filed 04/27/21 Page 3 of 3 PageID #: 55




           Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jonathan@ShalomlawNY.com
                    Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

                                             Attorneys for Plaintiff
